                      Case 8:18-mj-02526-TMD Document 7-12 Filed 10/05/18 Page 1 of 1
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA

                                 MINUTES - RULE 5/20 HEARING / DETENTION HEARING

Case No. 18 MJ 2484                                        CourtSmart CS 9/26/18          Date: September 20. 2018
Present: The Honorable PATRICK WALSII                                                             U.S. Magistrate Judge
              Isabel Martinez                           David Chao                                          N/A
                  Deputy Clerk                    Assistant IS. 4110rner                              Interpreter I Language


  USA v. LISSA ME                                            Attorney Present for Defendant:
                                                                                      Andre Townsend
      Present qr custody 0 Bond 0 Not present                   Present 0 CJA 0 Retd l OFPO 0 Not present

I. PROCEEDINGS: Eli IDENTITY HEARING 0 REMOVAL HEARING 0 PRELIMINARY HEARING
                              RE POSSIBLE RULE 20 0 ARRIVAL OF PROCESS
                              FURTHER PROCEEDINGS RE
     Process       0 received     0 not received
E3 Witness(es) CST 0 Exhibits Marked               0 See separate list.
0 Court orders that exhibits be returned to the respective counsel !party of record. 0 See receipt for Release of Exhibits to
     Counsel.
     Court: finds defendant 0 to be the person El not to be the person charged in the 0 Indictment 0 Information
     Complaint.
El Court finds El probable cause 0 no probable cause to believe that the offense so charged has been comtnitted and that
     the defendant has committed it.
     IT IS ORDERED that the defendant return to the originating district and proceedings be terminated in this district.
ES Defendant executed Waiver of Rights.            0 Process received.       0 Process not received.
19'i Court ORDERS defendant Held to Answer to                                District of Maryland
0 Bond to transfer, if bail is posted. Defendant ordered to report on or before
iid Final commitment and warrant of removal to issue directing the U.S. Marshal to return the defendant to the district of
     origin. Date issued: 9/26118                           By: Isabel Martinez
     ID Final commitment and warrant of removal are ordered stayed until
     Defendant executes Rule 20 consent form and is ordered HELD TO ANSWER to the U.S. District Court, Central District
     at 0 I..os Angeles 0 Riverside 0 Santa Ana.
IL PROCEEDINGS: DETENTION HEARING
El Government's request for detention is: 0 GRANTED                 0 DENIED 0 WITHDRAWN                    0 CONTINUED
El Counsel stipulation to bail.
El Court finds presumption under IS USC 3 142e                       has not been rebutted.
     Court ORDERS DEFENDANT PERMANENTLY DETAINED. See separate Detention Order.
     Court finds presumption under 18 USC 3142e                      has been rebutted.
     Court sets bail at: S 275.000.00                         0 SEE ATTACHED COPY OF CR-01 BOND FORM FOR
     CONDITIONS OF RELEASE.
     Court orders that defendant be detained for a period not to exceed ten (10) Court days. See separate order re temporary
     detent ion.
     Witnesses CST         U Exhibits Marked       0 See separate list.
     Court orders that exhibits be returned to the respective counsel party of record. 0 See Receipt for Release of Exhibits
     to Counsel. 0 Release Order Issued - Release No.:
      Court orders case continued to                               at              0 a.m. 0 p.m. for
      before Judge                                                 in courtroom
El Other:


                                                                                                 1.                 :15


                                                                                         Deputy Clerk Initials IM
NI-50 (06i I 0)                        MIMI TES - RILE 5/20 UEAR(NG/ DETENTION HEARING
